Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 1 of 28




              EXHIBIT 1
                                                                      001
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 2 of 28
                                                                                                                                            Electronically Filed
                                                                                                                                            3/8/2021 11:57 PM
                                                                                                                                            Steven D. Grierson
                                                                                                                                            CLERK OF THE COURT

                                                         1     JAMES P. KEMP, ESQUIRE
                                                               Nevada Bar No. 006375
                                                         2     KEMP & KEMP, ATTORNEYS AT LAW
                                                               7435 W. Azure Drive, Suite 110,
                                                         3                                                                            CASE NO: A-21-830745-C
                                                               Las Vegas, NV 89130
                                                         4     (702) 258-1183/(702) 258-6983 (fax)                                             Department 25
                                                               jp@kemp-attorneys.com
                                                         5     Attorney for Plaintiff Julie Hanna

                                                         6                                            DISTRICT COURT
                                                                                                   CLARK COUNTY NEVADA
                                                         7                                                   ***
                                                         8
                                                               JULIE HANNA,                                )
                                                                                                           )
                                                         9                                                 )
                                                                                              Plaintiff,   )           Case No.:
                                                         10    vs.                                         )
                                                                                                           )           Department No.:
                                                         11    K-KEL, INC.. a Nevada Corporation; a Nevada )
                                                               Corporation; DOES I-X; and, ROE Business )                   COMPLAINT
                                                         12                                                )
                                                               Entities I-X,
                                                                                                           )
                                                         13                                   Defendants. )                 JURY TRIAL DEMANDED
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                           )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                )           Arbitration Exemption: action seeking
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                           )           equitable or extraordinary and declaratory
                                                         15                                                )           relief.

                                                         16            COMES NOW THE PLAINTIFF, by and through his counsel, JAMES P. KEMP, ESQ., of
                                                         17    KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges causes of action against the
                                                         18
                                                               Defendant(s) as follows:
                                                         19
                                                                                                            JURISDICTION
                                                         20
                                                               1.      In filing this civil action, Plaintiff Julie Hanna seeks damages and injunctive relief under
                                                         21
                                                               federal and state anti-discrimination statutes.
                                                         22

                                                         23    2.      This Court has subject matter jurisdiction over this action under state and federal law.

                                                         24    3.      Defendant K-KEL, Inc., the major named Defendant in this action, along with the fictitious
                                                         25    defendants detailed below, owns and operates the club “Spearmint Rhino,” located at 3340 South
                                                         26
                                                               Highland Drive, Las Vegas, Nevada, in Clark County, Nevada.
                                                         27

                                                         28

                                                                                                                   1                                        002
                                                                                               Case Number: A-21-830745-C
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 3 of 28



                                                         1     4.      Defendants engage in activities that affect interstate commerce and they employ more than
                                                         2     15 employees in the timeframes required to be subjected to both the Nevada statutes and federal
                                                         3
                                                               statutes prohibiting discrimination.
                                                         4
                                                               5.      Venue is therefore proper in this court because all events or omissions giving rise to Ms.
                                                         5
                                                               Hanna’s claims occurred in Clark County, Nevada.
                                                         6

                                                         7                                                  INTRODUCTION
                                                         8             Plaintiff Julie Hanna (hereinafter “Ms. Hanna”) by and through her undersigned attorneys, files
                                                         9
                                                               this Complaint for declaratory, injunctive, and monetary relief against the Defendants (herein referred to
                                                         10
                                                               collectively as “Defendants”) to seek redress for violations of the Age Discrimination in Employment
                                                         11
                                                               Act (“ADEA”), 29 U.S.C. §621 et seq.; Title VII of the Civil Rights Act, 42 U.S.C. §§2000e, et seq., as
                                                         12
                                                               amended (“Title VII”); and Nev. Rev. Stat. Ann. § 613.330 et seq. Beginning in approximately 2006,
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14    after several years of working in retail while searching for gainful employment in Las Vegas, Ms. Hanna
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15    began working at Spearmint Rhino (hereafter “SR” or the “Club”) as a cocktail server. When she was

                                                         16    hired, she was thrilled to obtain a more stable position that would enable her to make progress toward
                                                         17    her financial goals, including preparing for her eventual retirement. Unfortunately, shortly after
                                                         18
                                                               beginning her tenure at Spearmint Rhino, Ms. Hanna’s supervisors began to subject her to egregious
                                                         19
                                                               sexual harassment and assault. Between approximately 2008 and her departure from Spearmint Rhino
                                                         20
                                                               on or about February 22, 2016, supervisors Mark Broadhurst, Mike York, Mark Allheims, and Chase
                                                         21
                                                               Swanson made inappropriate sexual advances toward Ms. Hanna, repeatedly physically and verbally
                                                         22

                                                         23    harassed her. For example, Mark Broadhurst, a supervisor at SR, slapped Ms. Hanna’s buttocks as he

                                                         24    walked past her several times each night, and soon escalated his advances by grabbing Ms. Hanna’s

                                                         25    breasts, pushing his body against hers, and approaching her from behind while she cleaned a table to
                                                         26    simulate rape. He and others at the Club, including Mike York, asked Ms. Hanna to perform oral sex.
                                                         27
                                                               Indeed, upon meeting Ms. Hanna, Mr. York, another Club manager, began to ask Ms. Hanna if she liked
                                                         28

                                                                                                                   2                                        003
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 4 of 28



                                                         1     to perform oral sex, asked her to come to his office, and when she declined, warned her that he was her
                                                         2     supervisor and threatened to terminate her employment. Ultimately, Mr. York forced Ms. Hanna to
                                                         3
                                                               perform oral sex in his office approximately ten or eleven times, during which Ms. Hanna felt paralyzed,
                                                         4
                                                               numb, and was terrified of losing her job. In approximately the summer of 2012, Mike York raped Ms.
                                                         5
                                                               Hanna in her own home. During the rape, Mr. York, who was much heavier than Ms. Hanna and
                                                         6
                                                               approximately 8 inches taller, forcefully pushed her onto her bed, where he pulled her pants and
                                                         7

                                                         8     underwear down to her ankles and penetrated her, then ejaculated on her stomach. Mr. York then stood

                                                         9     up, and after several minutes in the bathroom, left Ms. Hanna’s apartment without a word.

                                                         10    Unsurprisingly, Ms. Hanna has suffered severe emotional and financial harm, as well as other harm, as a
                                                         11    direct result of the illegal actions of SR, through the acts of its supervisors.
                                                         12
                                                                                                               PARTIES
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               6.        Plaintiff Julie Hanna, whose legal name was Julie Danou during the relevant time period at issue
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               in this complaint, was a Cocktail Waitress from approximately 2006 until February 2016.
                                                         15
                                                               7.        At all times relevant to this Complaint, Ms. Hanna was an employee within the meaning of the
                                                         16

                                                         17    ADEA, 29 U.S.C. § 630(f); Title VII, 42 U.S.C. § 2000e(f); and is a person protected by Nev. Rev. Stat.

                                                         18    Ann. § 613.330(1)(a).

                                                         19    8.        The named Defendant, K-KEL, Inc. is a foreign corporation or business entity, or a Nevada
                                                         20    corporation or business entity which, along with others, owns and operates Spearmint Rhino
                                                         21
                                                               Gentlemen’s Club in Las Vegas, Nevada.
                                                         22
                                                               9.        Defendant K-KEL, Inc., doing business as Spearmint Rhino, employed Ms. Hanna as a cocktail
                                                         23
                                                               server.
                                                         24

                                                         25    10.       Defendant K-KEL, Inc. has been named in this lawsuit because, upon information and belief, it

                                                         26    is the name of the business entity where Ms. Hanna was employed during the times relevant to this

                                                         27    lawsuit. Additionally, from time to time, K-KEL, Inc. was the employer/respondent identified and listed
                                                         28

                                                                                                                    3                                       004
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 5 of 28



                                                         1     by the Equal Employment Opportunity Commission or the Nevada Equal Rights Commission in the
                                                         2     Charge, which those agencies drafted for Ms. Hanna.
                                                         3
                                                               11.     Ms. Hanna is not familiar or knowledgeable of the complexities and changes in the business
                                                         4
                                                               entities or corporations that owned and/or operated Spearmint Rhino between 2006 and the present
                                                         5
                                                               date.
                                                         6
                                                               12.     Therefore, Ms. Hanna is asserting all of her claims, if need be, against Defendants collectively
                                                         7

                                                         8     and is alleging fictitious defendants herein as placeholder names for the proper business entities.

                                                         9     13.     Doe Defendants I-X are natural persons who own, operate and/or control the named

                                                         10    Defendant business entity. Similarly, the Roe Business Entities I-X are being sued as well for directing,
                                                         11    assisting or ratifying the wrongful actions pled herein as the actions of Ms. Hanna’s employer. Thus, Roe
                                                         12
                                                               Business Entities I-X are entities, including without limitation, predecessor, successor, parent or
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               subsidiary corporations, or other kinds of business entities or organizations, which are owned, operated,
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               were related to, connected to, controlled or operated Spearmint Rhino, where and when Ms. Hanna was
                                                         15
                                                               employed and was subjected to the discrimination and harassment pled below. Upon discovery of the
                                                         16

                                                         17    true identities of any parties Plaintiff will seek to amend this Complaint to name them in this action.

                                                         18    14.     These fictitious Defendants are persons, entities or organizations who engaged in, oversaw,
                                                         19    directed or assisted in the wrongful, discriminatory actions against Ms. Hanna, along with the named
                                                         20
                                                               Defendant, or who may be individual owners, officers, agents or employees of the named Defendant
                                                         21
                                                               business entity or the Roe Defendants, or corporate overseers who thereafter tolerated or ratified the
                                                         22
                                                               unlawful conduct, or otherwise benefitted or profited from it. Roe and Doe Defendants may be agents,
                                                         23
                                                               servants, employees, employers, venturers, and/or partners of the named Defendants and the Doe and
                                                         24

                                                         25    Roe Defendants, and/or each other.

                                                         26

                                                         27

                                                         28

                                                                                                                  4                                        005
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 6 of 28



                                                         1     15.     The real names of these fictitious defendants are unknown to Ms. Hanna at this time. However,
                                                         2     Ms. Hanna will seek leave to amend this Complaint and substitute the true names of the Roe and Doe
                                                         3
                                                               Defendants as soon as their identities are revealed.
                                                         4
                                                               16.     Defendants are and were at all times relevant to this Complaint an employer within the meaning
                                                         5
                                                               of ADEA, 29 U.S.C. § 630(f), Title VII, 42 U.S.C. § 2000e(f); and Nev. Rev. Stat. Ann. § 613.310(2).
                                                         6
                                                                                    EXHAUSTION OF ADMINISTRATIVE REMEDIES
                                                         7

                                                         8     17.     Ms. Hanna exhausted all administrative remedies as required before filing this action.

                                                         9     18.     At all times relevant to these matters, there existed work-sharing agreements between the
                                                         10    Nevada Equal Rights Commission (hereinafter “NERC”) and the U.S. Equal Employment Opportunity
                                                         11
                                                               Commission (hereinafter “EEOC”), and state and federal law, which allowed that filing with one
                                                         12
                                                               administrative agency constitutes filing with the other for purposes of ultimately filing suit.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               19.     In February 2016, Plaintiff Julie Hanna initiated administrative proceedings with the Nevada
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               Equal Rights Commission (“NERC”) for unlawful discrimination by K-KEL, Inc., doing business as
                                                         15

                                                         16    Spearmint Rhino, located at 3340 South Highland Drive, Las Vegas, Nevada 89109. On April 19, 2016,

                                                         17    Ms. Hanna signed her formal “Charge of Discrimination.”

                                                         18    20.     On October 5, 2018, the NERC issued a “Determination” that there existed probable cause that
                                                         19    K-KEL, Inc., Ms. Hanna’s employer, subjected her to sex discrimination, and thereafter invited the
                                                         20
                                                               parties to engage in the NERC’s conciliation process.
                                                         21
                                                               21.     Later in October 2018, the parties engaged in conciliation, which did not result in a settlement.
                                                         22
                                                               The NERC transferred the matter to the EEOC on October 23, 2018, and the EEOC asserted its
                                                         23

                                                         24    jurisdiction over the matter pursuant to the aforementioned work-sharing agreement.

                                                         25    22.     Thereafter, on December 12, 2018, the EEOC issued a “Notice of Right to Sue” letter

                                                         26    authorizing the filing of a civil action.
                                                         27

                                                         28

                                                                                                                   5                                        006
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 7 of 28



                                                         1     23.      On February 13, 2019, Ms. Hanna and Defendant K-KEL, Inc. entered into a Tolling
                                                         2     Agreement which tolled the deadline for filing her complaint such that “any complaint filed by [her]
                                                         3
                                                               against Spearmint Rhino in court or any arbitration will be deemed filed as of the Effective Date [of the
                                                         4
                                                               Tolling Agreement] for purposes of any defenses relating to time, including laches.”
                                                         5
                                                               24.      The parties thereafter retained a private mediator to explore a resolution of this matter, but were
                                                         6
                                                               unable to resolve it.
                                                         7

                                                         8     25.      The Tolling Agreement required that Ms. Hanna notify Defendant thirty (30) days prior to filing

                                                         9     the instant lawsuit, which she did on [date].

                                                         10    26.      Therefore, all conditions precedent to the filing of this lawsuit have been performed or have
                                                         11
                                                               occurred as required by Title VII, 42 U.S.C. §2000e-5.13; the ADEA, 29 U.S.C. §§626(d)and (e); and
                                                         12
                                                               Nev. Rev. Stat. Ann. § 613.420
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               27.      All conditions precedent to the filing of this lawsuit have been performed or have occurred as
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               required by state and federal law.
                                                         15

                                                         16    28.      All conditions precedent to the filing of this lawsuit have been performed or have occurred as

                                                         17    required by Nevada Revised Statutes; and this action is timely filed within 90 days of receipt of the

                                                         18    notice provided by the Nevada Equal Rights Commission (hereafter NERC) and/or the EEOC.
                                                         19
                                                               FACTS
                                                         20
                                                               29.      In approximately 2006, Ms. Hanna began working full-time as a cocktail server at Spearmint
                                                         21
                                                               Rhino.
                                                         22
                                                               30.      Between approximately 2006 and her departure from SR on or about February 22, 2016, Ms.
                                                         23

                                                         24    Hanna typically worked 4 to 5 days per week, from Thursday through Monday. Her work schedule

                                                         25    varied slightly, although Ms. Hanna mostly worked the morning shift, which began at 4:00 am or 5:00

                                                         26    am and ended at approximately 11:30 am or 1:00 pm, respectively.
                                                         27

                                                         28

                                                                                                                    6                                         007
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 8 of 28



                                                         1     31.     At times, if the Club was less busy, supervisors permitted Ms. Hanna or other servers to depart
                                                         2     work early.
                                                         3
                                                               32.     During her employment with SR, Ms. Hanna’s duties as a cocktail server consisted of serving
                                                         4
                                                               food and drinks to customers in various areas of the club, including on the main floor, as well as in the
                                                         5
                                                               VIP and Champagne rooms, where she served customers in a more private setting, typically along with
                                                         6
                                                               one other female cocktail server.
                                                         7

                                                         8     33.     During each shift, Ms. Hanna was supervised by a female cocktail supervisor who oversaw the

                                                         9     work of all cocktail servers in the club.

                                                         10    34.     In addition, each shift had typically two male managers who oversaw the work of all wait staff
                                                         11
                                                               working at the club during the shift, including the cocktail servers and bartenders. During her
                                                         12
                                                               employment with Spearmint Rhino, Ms. Hanna’s male supervisors included Mark Broadhurst, Mike
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               York, Mark Allheims and Chase Swanson [Cl never knew his last name- confirm], as well as others. On
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               a few occasions, club co-owner K-KEL also oversaw employees working at the club. Co-owner Kevin
                                                         15

                                                         16    Kelly was seldom in the club during Ms. Hanna’s shifts.

                                                         17    Sexual Harassment and Assault by Mark Broadhurst

                                                         18    35.     Between 2008 and 2016, Mark Broadhurst, a supervisor at SR, frequently worked the morning

                                                         19    shift and oversaw Ms. Hanna’s work.
                                                         20    36.     Although Mr. Broadhurst sometimes conveyed information to Ms. Hanna through the cocktail
                                                         21
                                                               supervisor, he often provided direct instruction to Ms. Hanna, asking her to serve specific tables,
                                                         22
                                                               alerting her when an employee or another coworker needed to speak with her, and monitoring her
                                                         23
                                                               activities throughout her shift.
                                                         24
                                                               37.     Early in her tenure with SR, Mr. Broadhurst began to slap Ms. Hanna’s buttocks when he
                                                         25

                                                         26    walked past her. This occurred on a nearly-nightly basis, several times per night, including in front of

                                                         27    other colleagues and security personnel at the club.

                                                         28

                                                                                                                  7                                        008
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 9 of 28



                                                         1     38.     Over the course of approximately one year, Mr. Broadhurst’s advances escalated. He then began
                                                         2     to approach Ms. Hanna in the VIP room or the Champagne room, private rooms where Ms. Hanna was
                                                         3
                                                               sometimes assigned to serve customers. Mr. Broadhurst often approached Ms. Hanna when these
                                                         4
                                                               rooms did not have customers, and asked her to show him her breasts.
                                                         5
                                                               39.     When the VIP and Champagne rooms were less busy, Mr. Broadhurst would allow the second
                                                         6
                                                               female cocktail server to depart early from her shift, leaving Ms. Hanna alone in the room with him. On
                                                         7

                                                         8     these occasions, Mr. Broadhurst approached Ms. Hanna and sometimes grabbed her breasts, pushed his

                                                         9     body against hers, slapped her buttocks, and rubbed her buttocks with his hands.

                                                         10    40.     Upon information and belief, an employee saw Mark Broadhurst regularly walk up to Ms. Hanna
                                                         11    in order to brush up against her and grab her breasts and/or rub her buttocks.
                                                         12
                                                               41.     Mr. Broadhurst often communicated his advances toward Ms. Hanna in an aggressively physical
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               manner. He touched her lower back and ran his fingers along her back and along her buttock in a
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               sexually suggestive manner. Ms. Hanna backed away and walked away quickly.
                                                         15

                                                         16    42.     One day, Mr. Broadhurst approached Ms. Hanna while she was bending down to clean a table in

                                                         17    the VIP room. As Ms. Hanna leaned forward to clean a table, Mr. Broadhurst approached her from

                                                         18    behind and began to thrust his hips between Ms. Hanna’s legs, slamming his clothed genitals into her
                                                         19    buttocks and pretending to penetrate her, simulating rape. This went on for approximately 60 seconds.
                                                         20
                                                               43.     Ms. Hanna could not see Mr. Broadhurst’s face because he was behind her, but she recalls
                                                         21
                                                               hearing him asking “does that feel good” and “do you like that,” or words to that effect. It was clear to
                                                         22
                                                               Ms. Hanna, due to the concerted fashion in which Mr. Broadhurst approached her, that he had thought
                                                         23
                                                               about the attack beforehand, waiting until customers had left the room and Ms. Hanna was alone.
                                                         24

                                                         25    44.     After this first attack, Mr. Broadhurst continued to approach Ms. Hanna and assault her from

                                                         26    behind on a more regular basis, whenever no one was around.
                                                         27

                                                         28

                                                                                                                  8                                        009
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 10 of 28



                                                         1      45.     On another occasion when the club was slow, Mr. Broadhurst approached Ms. Hanna as she
                                                         2      stood near the doorway of the VIP room waiting for customers to arrive. As Ms. Hanna walked into the
                                                         3
                                                                VIP room to avoid encountering Mr. Broadhurst, he followed her inside. He unzipped his pants and
                                                         4
                                                                asked Ms. Hanna to touch his penis. Ms. Hanna refused. During the entire event, Mr. Broadhurst
                                                         5
                                                                appeared to be smirking. He then asked Ms. Hanna to give him a “blow job.” When Ms. Hanna again
                                                         6
                                                                refused, shook her head, and told him she had to get back to work to serve a customer, Mr. Broadhurst
                                                         7

                                                         8      appeared angry or annoyed. He looked at Ms. Hanna, glared into her eyes for a moment, and began to

                                                         9      walk away.

                                                         10     46.     Shortly thereafter, Mr. Broadhurst approached her in the Half Hour room one morning after a
                                                         11     second cocktail server working in the room had finished working. Mr. Broadhurst approached Ms.
                                                         12
                                                                Hanna, who was standing near the bar, and instructed her to walk toward the back of the room where
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                there were curtains and the room was darker.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                47.     Mr. Broadhurst suddenly grabbed Ms. Hanna’s hand and pulled her toward him. He looked at
                                                         15
                                                                her, unzipped his pants, pulled out his penis, and forced Ms. Hanna’s hands to touch his penis. Mr.
                                                         16

                                                         17     Broadhurst told Ms. Hanna that the “camera guy is on a break,” or words to that effect, suggesting that

                                                         18     they were not being observed by anyone.

                                                         19     48.     As the floor supervisor, Mr. Broadhurst was privy to when security personnel were taking a
                                                         20
                                                                break, and would use those opportunities to make advances on Ms. Hanna and force her to perform
                                                         21
                                                                sexual acts.
                                                         22
                                                                49.     Toward the end of her employment, Mr. Broadhurst touched Ms. Hanna’s buttocks and grabbed
                                                         23
                                                                her breasts between ten and fifteen times per shift, on nearly every shift.
                                                         24

                                                         25     50.     Upon information and belief, a witness estimated that he saw Mr. Broadhurst touch Ms. Hanna

                                                         26     in that manner on many dozens of occasions.

                                                         27

                                                         28

                                                                                                                   9                                       010
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 11 of 28



                                                         1      51.      Between 2012 and 2016, Mr. Broadhurst also forcefully kissed Ms. Hanna several times. For
                                                         2      example, one day, as Ms. Hanna was standing in the VIP room, Mr. Broadhurst approached her
                                                         3
                                                                suddenly, slammed his body into hers, and forced his lips onto hers. Ms. Hanna’s arms were down to
                                                         4
                                                                her side, and she immediately turned her head away. At times, Mr. Broadhurst attempted to kiss Ms.
                                                         5
                                                                Hanna’s lips, but she turned her head in time and he kissed her cheek or her nose.
                                                         6
                                                                52.      At every turn, Ms. Hanna refused Mr. Broadhurst’s advances and made the unwelcomeness of
                                                         7

                                                         8      his conduct known to him by verbally telling him “no” and words to that effect, and walking away from

                                                         9      him as he approached her.

                                                         10                           Sexual Harassment, Assault, and Rape by Mike York
                                                         11     53.      Mike York, a club manager, began working at Spearmint Rhino before the club hired Ms.
                                                         12
                                                                Hanna.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                54.      Mr. York supervised many employees, including Mr. Broadhurst.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                55.      Approximately three (3) years into Ms. Hanna’s employment with SR, Mr. York began working
                                                         15

                                                         16     the morning shift during the weekends, and therefore overlapped with Ms. Hanna several days per week.

                                                         17

                                                         18     56.      Immediately upon meeting her, Mr. York approached Ms. Hanna on the main club floor and
                                                         19     began to ask her personal questions.
                                                         20
                                                                57.      Ms. Hanna noticed Mr. York observing her from across the room, and felt his eyes following her
                                                         21
                                                                as she served customers, placed orders at the bar, and spoke to colleagues.
                                                         22
                                                                58.      Ms. Hanna felt very uncomfortable, and attempted to avoid Mr. York during her shift.
                                                         23

                                                         24     59.      However, Mr. York’s behavior quickly intensified, and mere weeks after he met Ms. Hanna, he

                                                         25     began to ask her if she “like[d] to suck dick” and “give [him] blowjobs,” and words to that effect.

                                                         26     60.      He also asked Ms. Hanna about her sexual preferences. Ms. Hanna did not answer and walked
                                                         27     away. Mr. York then stated to Ms. Hanna that he was her manager and she should not walk away from
                                                         28

                                                                                                                  10                                       011
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 12 of 28



                                                         1      him. On several occasions, he stated “stop walking away from me, you know I could fire you,” or words
                                                         2      to that effect.
                                                         3
                                                                61.     On another occasion, Mr. York asked Ms. Hanna to “sit on it,” referring to his penis.
                                                         4
                                                                62.     As time elapsed, Mr. York became even more brazen in his assaults of Ms. Hanna, and began to
                                                         5
                                                                invite Ms. Hanna to his office, stating that “there are no cameras there.”
                                                         6
                                                                63.     Although Mr. York shared an office with another manager, he repeatedly found opportunities to
                                                         7

                                                         8      instruct Ms. Hanna to go to his office at the end of her shift.

                                                         9      64.     On one occasion, he told Ms. Hanna that he would be “counting drawers” while he waited for
                                                         10     her in his office. Too afraid to decline, Ms. Hanna walked away without a word, ended her shift, and left
                                                         11
                                                                without complying with Mr. York’s request.
                                                         12
                                                                65.     This happened several times, with Mr. York asking Ms. Hanna to come to his office, and Ms.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                Hanna departing before he could find her. On these days, Ms. Hanna would run into the dressing room
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                at the end of her shifts, quickly throw on her clothing, and rush out of the club to avoid running into
                                                         15

                                                         16     Mr. York.

                                                         17     66.     Eventually, Mr. York realized Ms. Hanna was avoiding him and began to ask a cocktail

                                                         18     supervisor, host, or bouncer to instruct Ms. Hanna to go to his office at the end of her shift.
                                                         19
                                                                67.     One morning in March or April 2012, during Ms. Hanna’s shift, the cocktail supervisor told Ms.
                                                         20
                                                                Hanna that Mr. York had demanded that Ms. Hanna not leave at the end of her shift, requiring that she
                                                         21
                                                                instead go to his office. At the end of her shift, as Ms. Hanna was walking toward the exit, Mr. York
                                                         22
                                                                stopped her, stating angrily words to the effect that he had “told [her] not to leave.”
                                                         23

                                                         24     68.     Ms. Hanna resisted, and Mr. York paused, looked at Ms. Hanna, and threatened her, stating

                                                         25     words to the effect that “if you don’t do what I say, I can fire you.”

                                                         26

                                                         27

                                                         28

                                                                                                                  11                                        012
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 13 of 28



                                                         1      69.     Afraid of losing her job, Ms. Hanna followed Mr. York to his office, where he sat down on his
                                                         2      chair behind his desk and motioned for Ms. Hanna to sit in one of the two chairs on the other side of
                                                         3
                                                                the desk. Ms. Hanna sat down and waited for Mr. York to speak.
                                                         4
                                                                70.     Instead, Mr. York looked around to ensure no one was nearby and asked Ms. Hanna to walk
                                                         5
                                                                around to the other side of the desk to “suck his dick.”
                                                         6
                                                                71.     Ms. Hanna stood from her chair and walked around to the other side of the desk where Mr.
                                                         7

                                                         8      York sat. Mr. York instructed her to “get on [her] knees,” or words to that effect, which Ms. Hanna did.

                                                         9      72.     Mr. York unzipped his pants and slid his buttock toward the edge of the chair. He pulled his
                                                         10     penis out of his pants and, holding it with one hand, used his remaining hand to curve his fingers
                                                         11
                                                                around the back of Ms. Hanna’s head, pulling her toward him.
                                                         12
                                                                73.     Terrified, Ms. Hanna performed oral sex on Mr. York, then quickly scrambled out of his office
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                and out of the club. She was terrified, but she also felt she had no choice but to continue going to work,
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                day after day, to earn a living.
                                                         15

                                                         16     74.     Mr. York assaulted Ms. Hanna nearly a dozen times, approximately ten or eleven times, after this

                                                         17     first incident.

                                                         18     75.     On these occasions, as he had done before, Mr. York asked an employee to instruct Ms. Hanna
                                                         19
                                                                to go to his office at the end of her shift. When she failed to go to his office, Mr. York cornered her in a
                                                         20
                                                                hallway and reminded her that the decision of whether she remained employed by SR was “up to [him]”
                                                         21
                                                                because he “[was] the manager.”
                                                         22
                                                                76.     When Ms. Hanna succumbed to Mr. York’s demands and went to his office, she often found
                                                         23

                                                         24     Mr. York sitting in his chair in his office, counting chips or money. As she entered his office, Mr. York

                                                         25     would lift his eyes and casually ask Ms. Hanna to “give me a blow job real quick” or say “let’s do it quick

                                                         26     before anybody comes,” or words to that effect.
                                                         27

                                                         28

                                                                                                                    12                                         013
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 14 of 28



                                                         1      77.     As she performed oral sex, Mr. York held Ms. Hanna’s head in place, yelling orders that she
                                                         2      “lick every bit of it” and to “lick every drop,” or words to that effect.
                                                         3
                                                                78.     One day, after he ejaculated, Mr. York complained that Ms. Hanna had allowed a drop of semen
                                                         4
                                                                to fall on his pants. Mr. York appeared nervous, yelling expletives toward Ms. Hanna, screaming words
                                                         5
                                                                to the effect that she “got cum on [his] pants.”
                                                         6
                                                                79.     On another occasion, as he forced Ms. Hanna to perform oral sex, Mr. York heard someone
                                                         7

                                                         8      approaching his office. He scrambled away from Ms. Hanna, stated that “someone’s coming,” and told

                                                         9      her to “act like it’s under control.” He instructed Ms. Hanna to “sit back down” and stated words to the

                                                         10     effect that she should “pretend we’re talking about something, that I’m asking you about the rooms.”
                                                         11
                                                                80.     Although Ms. Hanna believes several employees, including other managers at SR, suspected Mr.
                                                         12
                                                                York was assaulting her behind closed doors, no one ever asked her. Instead, Ms. Hanna suffered in
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                silence, fearful for her livelihood.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                81.     Mr. York continued to harass Ms. Hanna while she worked, even on the club floor and in the
                                                         15

                                                         16     VIP room. He often asked Ms. Hanna if he could go to her house, and when she said no, he would

                                                         17     become frustrated.

                                                         18     82.     Several times, he called Ms. Hanna on her phone. Instead, when she saw his calls come through,
                                                         19     Ms. Hanna would often turn off her phone or reject his calls.
                                                         20
                                                                83.     When she did not pick up, Mr. York approached her at work the following day and asked her
                                                         21
                                                                why she had not picked up her phone, demanding that she “make sure you pick up your phone” and
                                                         22
                                                                “don’t play any games,” accusing her of “flaking out.”
                                                         23

                                                         24     84.     Mr. York demanded that Ms. Hanna give him her address, reminding her he was her supervisor

                                                         25     and that if she did not listen, he “could fire [her].” Because she had no choice, Ms. Hanna gave Mr.

                                                         26     York her address.
                                                         27

                                                         28

                                                                                                                   13                                      014
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 15 of 28



                                                         1      85.     One Sunday in approximately the summer of 2012, Mr. York approached Ms. Hanna in the
                                                         2      workplace and asked whether he could come to her home that day around 1:00 or 2:00 pm. Ms. Hanna
                                                         3
                                                                did not respond to his request and left work that morning around 11:00 or 12:00 pm. She drove home,
                                                         4
                                                                where she changed into sweat pants and a sweatshirt.
                                                         5
                                                                86.     At approximately 2:00 pm, she was relaxing and preparing to sleep after her shift when,
                                                         6
                                                                suddenly, the front desk staff of her building called and notified her that Mr. York was downstairs.
                                                         7

                                                         8      87.     Ms. Hanna was surprised, as she had hoped Mr. York would not come, despite his threats to do

                                                         9      so, and she felt scared that if she did not allow him upstairs, he would take away her VIP shifts or

                                                         10     retaliate in some other way.
                                                         11
                                                                88.     The front desk let Mr. York into the elevator, which he took to the 21st floor where she lived,
                                                         12
                                                                and knocked on the door. Ms. Hanna opened the door, and Mr. York walked into her living room and
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                sat down on her couch. He commented on her apartment and the view, and talked with Ms. Hanna for
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                approximately 15 or 20 minutes.
                                                         15

                                                         16     89.     Suddenly, Mr. York stood from his seat, walked toward Ms. Hanna, grabbed her hand while she

                                                         17     was sitting in a chair, and said “let’s go into the bedroom,” pulling her up.

                                                         18     90.     Ms. Hanna said ‘no,’ and asked why, and Mr. York said “just come on, let’s get comfortable,” or
                                                         19     words to that effect.
                                                         20
                                                                91.     Mr. York pulled Ms. Hanna toward her room and when they arrived, suddenly forced her onto
                                                         21
                                                                the bed. Ms. Hanna tried to sit up, but Mr. York, who was much heavier than Ms. Hanna and
                                                         22
                                                                approximately 8 inches taller, forcefully pushed her back down.
                                                         23

                                                         24     92.     Again, Ms. Hanna said no, asked him to stop, and tried to escape, but Mr. York pushed Ms.

                                                         25     Hanna’s shoulders and chest and pushed her onto her back.

                                                         26     93.     Ms. Hanna remembers feeling numb, almost frozen, and unable to escape what seemed
                                                         27     inevitable. She remembers thinking that if she did not do what Mr. York wanted, he would make her life
                                                         28

                                                                                                                   14                                      015
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 16 of 28



                                                         1      difficult and torment her. She needed her job, and because of Mr. York’s previous threats that he could
                                                         2      fire her, she remained still as Mr. York began to remove her clothing.
                                                         3
                                                                94.       Mr. York first pulled down her pants, leaving them wrapped around her ankles. He left Ms.
                                                         4
                                                                Hanna’s shirt on. He then took off his own pants and shirt, but left on his underwear, which Ms. Hanna
                                                         5
                                                                recalls was dark blue. Ms. Hanna again said no, then stated “stop, what are you doing?” or words to that
                                                         6
                                                                effect.
                                                         7

                                                         8      95.       In response, Mr. York said “come on” in a frustrated tone, took off his underwear, and laid

                                                         9      down on top of her.

                                                         10     96.       When he lay on top of Ms. Hanna, Mr. York forced his penis into Ms. Hanna’s vagina, holding
                                                         11     both of her wrists while he did this. He then ejaculated on Ms. Hanna’s stomach.
                                                         12
                                                                97.       Mr. York was not wearing a condom.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                98.       The rape lasted several minutes.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                99.       Mr. York then stood up, walked into the bathroom, leaving Ms. Hanna on the bed. Mr. York
                                                         15

                                                         16     walked out after several minutes, put on his clothing, and walked out of Ms. Hanna’s apartment, leaving

                                                         17     Ms. Hanna alone and crying.

                                                         18                             Harassment by Mark Allheims and Chase Swanson
                                                         19
                                                                100.      Although Mark Allheims, another manager at SR, did not typically work the same shifts as Ms.
                                                         20
                                                                Hanna, he sometimes covered other managers’ morning shifts or overlapped with Ms. Hanna for
                                                         21
                                                                approximately an hour at the end of his shift as Ms. Hanna was beginning her shift.
                                                         22
                                                                101.      When he walked past Ms. Hanna, Mr. Allheims often slapped Ms. Hanna’s buttocks. He also
                                                         23

                                                         24     commented on her age, as outlined in more detail below.

                                                         25     102.      Similarly, Chase Swanson, another manager at SR, asked Ms. Hanna to show him her breasts and

                                                         26     smacked her buttocks.
                                                         27

                                                         28

                                                                                                                  15                                       016
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 17 of 28



                                                         1      103.    On other occasions, Mr. Swanson approached Ms. Hanna, asked her to lift up her skirt, which
                                                         2      was part of her SR uniform, and would say words to the effect of “let me see your coochie” and “let me
                                                         3
                                                                see your pussy” while slapping her buttocks.
                                                         4
                                                                104.    Several times, Mr. Swanson actually lifted Ms. Hanna’s skirt. He also asked Ms. Hanna to “see
                                                         5
                                                                [her] tits” and to “feel them.”
                                                         6
                                                                                                         Age Discrimination
                                                         7

                                                         8      105.    Defendants repeatedly denied Ms. Hanna opportunities because of her age.

                                                         9      106.    While younger cocktail servers were regularly assigned to work in the VIP room and received
                                                         10     better shifts, such as from 9:00 pm until 4:00 am, Ms. Hanna worked at Spearmint Rhino for years and
                                                         11
                                                                was never given the opportunity to work that shift, despite her repeated requests to do so and her
                                                         12
                                                                excellent performance.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                107.    Defendants did not allow Ms. Hanna to work in the VIP room as frequently as other servers,
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                depriving her of the opportunity to earn higher tips from customers.
                                                         15

                                                         16     108.    Defendants also denied Ms. Hanna the ability to work an earlier shift, when the club was busier

                                                         17     and she had the ability to earn more money.

                                                         18     109.    One morning, as Ms. Hanna began to work her scheduled shift in the VIP room, a cocktail
                                                         19
                                                                supervisor named D’acqua approached her and asked her to exit the VIP room, notifying Ms. Hanna
                                                         20
                                                                that K-KEL, SR’s co-owner, had asked that Ms. Hanna be removed from working in the VIP room
                                                         21
                                                                because he wanted “younger girls” in that room. Indeed, Defendant replaced Ms. Hanna in the VIP
                                                         22
                                                                room with a cocktail server that was in her early 20’s.
                                                         23

                                                         24     110.    Ms. Hanna’s supervisor Mark Allheims also referred to her as an “old lady,” an “old hag,” and a

                                                         25     “grandma” and regularly made fun of her, stating that she was “grandfathered in” to working at the

                                                         26     club, a reference to her age.
                                                         27

                                                         28

                                                                                                                  16                                       017
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 18 of 28



                                                         1      111.     Mr. Allheims regularly made these comments about Ms. Hanna in front of other employees, and
                                                         2      several bartenders also made comments to Ms. Hanna regarding her age.
                                                         3
                                                                112.     Mr. Allheims also told Ms. Hanna that she needed “to retire” and asked her why she was “still
                                                         4
                                                                here.”
                                                         5
                                                                113.     On another occasion, a customer approached Ms. Hanna and introduced himself as an old
                                                         6
                                                                friend of Mark Allheims’s and stated he was visiting from out of town. He initially sat in Ms. Hanna’s
                                                         7

                                                         8      section of the restaurant where she served tables, and began to get to know her. Later that same evening,

                                                         9      after speaking with Mr. Allheims, the customer approached Ms. Hanna and asked her how old she was,

                                                         10     because Mr. Allheims had said she was “an old lady.”
                                                         11                                            CAUSES OF ACTION
                                                         12
                                                                                                              COUNT 1
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                          Discrimination Based on Sex in Violation of
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                             NRS § 613.330 et seq. and 42 U.S.C. § 2000e et seq.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                      (Sexual Harassment)
                                                         15
                                                                114.     Ms. Hanna repeats and re-alleges each and every allegation of the proceeding paragraphs of this
                                                         16
                                                                complaint as though fully set forth herein and incorporates the same by reference.
                                                         17
                                                                115.     Ms. Hanna is a member of the class of persons protected by state and federal statutes
                                                         18

                                                         19     prohibiting discrimination based on sex, and sexual harassment is a form of illegal sex discrimination.

                                                         20     116.     Ms. Hanna was qualified for her position at Spearmint Rhino, and performed her job tasks

                                                         21     competently during the course of her employment with Spearmint Rhino.
                                                         22
                                                                117.     Defendants qualify as employers subject to all Nevada and federal statutes prohibiting
                                                         23
                                                                discrimination, NRS § 613.330 et seq. and Title VII, 42 U.S.C. § 2000e et seq. as amended, and thus,
                                                         24
                                                                Defendants have a legal obligation to provide Ms. Hanna and all employees a workplace free of unlawful
                                                         25
                                                                discrimination and to investigate and then to remedy the situation if discrimination occurs.
                                                         26

                                                         27

                                                         28

                                                                                                                  17                                        018
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 19 of 28



                                                         1      118.      Defendants subjected Ms. Hanna to offensive verbal and physical conduct based on her sex,
                                                         2      female.
                                                         3
                                                                119.      Ms. Hanna did not welcome the objectively offensive verbal and physical conduct of Messrs.
                                                         4
                                                                Broadhurst, York, Allahems, or Swanson. Indeed, Ms. Hanna felt helpless to stop it without suffering
                                                         5
                                                                adverse consequences in her workplace. For example, when Ms. Hanna walked away from Mr. York
                                                         6
                                                                after he verbally sexually harassed her, Mr. York advised Ms. Hanna to “stop walking away from me,
                                                         7

                                                         8      you know I could fire you,” or words to that effect. Further, when Mr. York requested that Ms. Hanna

                                                         9      come to his office and she attempted to leave the workplace, Mr. York found Ms. Hanna and threatened

                                                         10     her that “if you don’t do what I say, I can fire you,” or words to that effect.
                                                         11     120.      Defendants’ conduct toward Ms. Hanna was objectively abusive and unwelcome, as no
                                                         12
                                                                reasonable woman could be expected to withstand such behavior.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                121.      The objectively offensive, unwelcome verbal and physical conduct by Mssrs. Broadhurt, York,
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                Allahems, and Swanson was sufficiently severe or pervasive to alter the terms and conditions of Ms.
                                                         15

                                                         16     Hanna’s employment. It also created an abusively hostile and illegal work environment. Defendant’s

                                                         17     conduct was frequent, occurring every day, many times. At times, Ms. Hanna was physically assaulted

                                                         18     between ten and fifteen times by Mr. Broadhurst. This conduct was pervasive, as it occurred repeatedly
                                                         19     for several years, beginning on or about 2008 and ending in February 2016. The conduct was severe, and
                                                         20
                                                                culminated in Mr. York raping Ms. Hanna one Sunday during the summer of 2012.
                                                         21
                                                                122.      Defendants are strictly liable for the sexual harassment and assault to which its supervisors
                                                         22
                                                                subjected Ms. Hanna. Defendant explicitly conditioned Ms. Hanna’s job on her acceding to the sexual
                                                         23
                                                                demands of Mr. York. As noted above, Mr. York threatened her would terminate Ms. Hanna’s
                                                         24

                                                         25     employment if she walked away from him. On another occasion, when she declined to come to his

                                                         26     office, Mr. York again threatened to terminate her employment. Moreover, when Ms. Hanna failed to go

                                                         27     to Mr. York’s office after he had previously sexually assaulted her, Mr. York cornered Ms. Hanna in the
                                                         28

                                                                                                                   18                                      019
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 20 of 28



                                                         1      hallway and reminded her that whether she remained employed by SR was “up to [him]” because he
                                                         2      “[was] the manager,” or words to that effect.
                                                         3
                                                                123.    Defendants, as employers, are also not entitled to assert the affirmative defense that Ms. Hanna
                                                         4
                                                                unreasonably failed to use their complaint procedures (known as the Burlington/Faragher affirmative
                                                         5
                                                                defense). First, Defendants did not have any anti-discrimination or anti-harassment policies or
                                                         6
                                                                complaint procedures in place during the course of Ms. Hanna’s employment. Defendants also did not
                                                         7

                                                         8      advise Ms. Hanna of any such policy at any time during her employment.

                                                         9      124.    Defendants failed to take reasonably adequate steps to prevent discrimination against Ms. Hanna

                                                         10     by failing to prevent years of sexual harassment by Mark Broadhurst, Mike York, Mark Allheims, and
                                                         11     Chase Swanson. Additionally, the nature of this predation also created a hostile work environment
                                                         12
                                                                which was compounded by the fact that Defendants’ own supervisors engaged in, tolerated, and ratified
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                the conduct.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                125.    Upon information and belief, Defendants failed to investigate previous complaints of sexual
                                                         15
                                                                harassment raised by other employees at Spearmint Rhino.
                                                         16

                                                         17     126.    Defendants specifically advised Ms. Hanna she could lose her job if she reported the assaults.

                                                         18     Thus, Ms. Hanna was reasonable in her belief that going to human resources would be useless and
                                                         19     possibly dangerous.
                                                         20
                                                                127.    Defendants have discriminated against Ms. Hanna through the actions of its supervisors, and
                                                         21
                                                                knew or should have known of the conduct of Mssrs. Broadhurst, York, Allheims, and Swanson, but
                                                         22
                                                                failed to prevent it, and failed altogether to investigate the inappropriate workplace conduct, which was
                                                         23
                                                                at times open and obvious. As a result, Defendants are deemed to have ratified the conduct, which
                                                         24

                                                         25     created an illegal and hostile work environment for Ms. Hanna for many years. This also constitutes a

                                                         26     pattern and practice of illegal sex discrimination by Defendants over many years.

                                                         27

                                                         28

                                                                                                                  19                                        020
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 21 of 28



                                                         1      128.      As a result of Defendants’ actions, Ms. Hanna is entitled to an award of punitive damages under
                                                         2      Title VII in an amount sufficient to punish Defendant and to deter it and all other employers from
                                                         3
                                                                engaging in this discriminatory conduct.
                                                         4
                                                                129.      Defendants’ actions and omissions caused Ms. Hanna severe harm, injury, distress, and damage,
                                                         5
                                                                including past and future pecuniary losses (pay and benefits), and emotional distress damages, and Ms.
                                                         6
                                                                Hanna is entitled to recover all damages allowable in an amount subject to proof at trial.
                                                         7

                                                         8      130.      Ms. Hanna has had to engage the services of attorneys to redress and pursue the aforementioned

                                                         9      illegal actions, and she is therefore entitled to recover all of her reasonable attorneys’ fees and costs as

                                                         10     allowed by 42 U.S.C. § 2000e5(k).
                                                         11
                                                                                                               COUNT 2
                                                         12
                                                                                Harassment and Discrimination Based on Age in Violation of
                                                         13               The Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14     131.      Ms. Hanna repeats and re-alleges each and every pertinent allegation of the proceeding
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15     paragraphs of this complaint as though fully set forth herein and incorporates the same by reference.
                                                         16     132.      Defendants subjected Ms. Hanna to harassment and discrimination in violation of the ADEA,
                                                         17
                                                                which prohibits age discrimination.
                                                         18
                                                                133.      Ms. Hanna was born in 1967. At all times relevant to this complaint, she was more than 40 years
                                                         19
                                                                of age.
                                                         20

                                                         21     134.      Ms. Hanna was qualified for her position as cocktail server, as she served in the position for

                                                         22     nearly a decade and performed her job satisfactorily.

                                                         23     135.      Ms. Hanna experienced an adverse employment action when Defendant declined to assign her
                                                         24     to work in the VIP rooms as frequently as younger cocktail servers, thereby depriving Ms. Hanna of the
                                                         25
                                                                ability to earn higher tips from customers in the VIP rooms. Ms. Hanna also experienced an adverse
                                                         26

                                                         27

                                                         28

                                                                                                                    20                                         021
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 22 of 28



                                                         1      employment action when Defendant denied her the opportunity to work the night shift, between 9:00
                                                         2      pm and 4:00 am, during which there were more customers and Ms. Hanna could earn more money.
                                                         3
                                                                136.   Defendants also harassed Ms. Hanna because of her age. For example, Mr. Allheims referred to
                                                         4
                                                                Ms. Hanna as an “old lady,” an “old hag,” and a “grandma”. He also stated that she was “grandfathered
                                                         5
                                                                in” to working at the club, a reference to her age. Mr. Allheims also told Ms. Hanna that she needed “to
                                                         6
                                                                retire” and asked her why she was “still here.”
                                                         7

                                                         8      137.   Defendants treated younger cocktail servers more favorably than Ms. Hanna. For example, on

                                                         9      one occasion, K-KEL, SR’s co-owner, asked a supervisor to remove Ms. Hanna from working in the

                                                         10     VIP room because he wanted younger cocktail servers to work in that room. Indeed, Defendants
                                                         11     replaced Ms. Hanna in the VIP room with a cocktail server that was in her early 20’s. Defendants also
                                                         12
                                                                regularly scheduled younger cocktail servers to work the 9:00 pm to 4:00 am shift and assigned them to
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                work in the VIP rooms, both of which were more profitable.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                138.   Upon information and belief, Defendants knew the law prohibited their disparate treatment and
                                                         15
                                                                harassment of Ms. Hanna because of her age.
                                                         16

                                                         17     139.   As a direct and proximate result of the Defendants’ violation of the ADEA, Plaintiff suffered,

                                                         18     among other things, lost wages, lost interest on earnings, investment opportunities, and other benefits;
                                                         19     future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of
                                                         20
                                                                life, and other non-pecuniary losses.
                                                         21
                                                                                                        PRAYER FOR RELIEF
                                                         22
                                                                   WHEREFORE, Ms. Hanna expressly reserves the right to amend her Complaint at or before the
                                                         23

                                                         24     time of trial of the action herein to include all items of damages not yet ascertained, and demands

                                                         25     judgment against the Defendants, upon each of them, as follows:

                                                         26        1. A trial by jury;
                                                         27        2. Declaratory judgment and associated relief as this Court may deem just and proper;
                                                         28

                                                                                                                  21                                       022
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 23 of 28



                                                         1         3. Economic damages in excess of $15,000.00, including but not limited to back pay, lost wages
                                                         2            and income, front pay, and benefits of employment;
                                                         3
                                                                   4. Compensatory damages for, inter alia, future pecuniary losses, emotional pain, suffering,
                                                         4
                                                                      inconvenience, mental anguish, loss of enjoyment of life, and other compensatory damages for
                                                         5
                                                                      future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of
                                                         6
                                                                      enjoyment of life, harm to career prospects, and others;
                                                         7

                                                         8         5. Nominal damages if appropriate;

                                                         9         6. Punitive and/or exemplary damages to deter the Defendant from future malicious, fraudulent,

                                                         10           and oppressive conduct of a similar nature;
                                                         11        7. Liquidated damages under the Age Discrimination in Employment Act, 29 U.S.C. § 626(b);
                                                         12
                                                                   8. Pre- and post-judgment interest on the amounts awarded at the prevailing legal rate;
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                   9. For an additional amount to account for any taxes Plaintiff may be called upon to pay in relation
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                      to any award made herein;
                                                         15
                                                                   10. Reasonable attorneys fees, reasonable expert witness fees, and other costs of this action
                                                         16

                                                         17           pursuant to federal and state statute, agreement, or court rule, and as authorized by § 706(k) of

                                                         18           Title VII, 42 U.S.C. § 2000e-6(k); Nev. Rev. Stat. Ann. § 613.432; and the ADEA, 29 U.S.C. §

                                                         19           621-634, et seq.; and
                                                         20        11. For such other and further relief as this Court may deem just and proper.
                                                         21
                                                                      DATED March 8, 2021
                                                         22

                                                         23                                                          /s/ James P. Kemp
                                                                                                               JAMES P. KEMP, ESQ.
                                                         24                                                    Nevada Bar No.: 6375
                                                                                                               KEMP & KEMP
                                                         25                                                    7435 W. Azure Drive, Ste 110
                                                                                                               Las Vegas, NV 89130
                                                         26
                                                                                                               702-258-1183 ph./702-258-6983 fax
                                                         27
                                                                                                               Attorneys for Plaintiff
                                                         28

                                                                                                                 22                                       023
                                                              Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 24 of 28



                                                         1

                                                         2

                                                         3

                                                         4

                                                         5

                                                         6

                                                         7

                                                         8

                                                         9

                                                         10

                                                         11

                                                         12

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                    23                               024
                                               Electronically Issued
          Case 2:21-cv-00639-JCM-BNW 3/9/2021
                                      Document9:31 1-3
                                                   AM Filed 04/19/21 Page 25 of 28

SUMM
                                               DISTRICT COURT
                                         CLARK COUNTY, NEVADA

JULIE HANNA,                                )
                                            )
                                            )
                                            ) Case No.: A-21-830745-C
                Plaintiff,                  )
vs.                                         ) Dept. No. XXV
                                            )
                                            )
K-KEL, INC.. a Nevada Corporation; a Nevada ) SUMMONS
                                            )
Corporation; DOES I-X; and, ROE Business )
Entities I-X,                               )
                                            )
                Defendants.                 )
                                            )

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING HEARD
UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth
in the Complaint.

                                     K-KEL, INC., a Nevada Corporation;
   1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of
      service, you must do the following:
      (a) File with the Clerk of this Court, whose address is shown below, a formal written response to the
      Complaint in accordance with the rules of the Court, with the appropriate filing fee.
      (b) Serve a copy of your response upon the attorney whose name and address is shown below.

   2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and this Court may enter a
      judgment against you for the relief demanded in the Complaint, which could result in the taking of money or
      property or other relief requested in the Complaint.

   3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your
      response may be filed on time.

   4. The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission
       members and legislators, each have 45 days after service of this Summons within which to file an answer or
       other responsive pleading to the Complaint.
                                                             STEVEN D. GRIERSON
Submitted by:                                                CLERK OF COURT

__/s/ James P. Kemp________________                                                            3/9/2021
                                                                By:___________________________________
JAMES P. KEMP, ESQ.                                                       Deputy Clerk         Date
Nevada Bar No. 006375                                                     Robyn Rodriguez
KEMP & KEMP
7435 W. Azure Drive, Suite 110
Las Vegas, Nevada 89130
(702) 258-1183
Attorney for Plaintiff


                                                                                                          025
                                             Case Number: A-21-830745-C
             Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 26 of 28
NOTE: When service is by publication, add a brief statement of the object of the action.
      See Rules of Civil Procedure 4(b).

STATE OF                       )
                                )ss:                                           AFFIDAVIT OF SERVICE
COUNTY OF                      )

                                 , being duly sworn, says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to nor interested in the proceeding in which this affidavit is made. That affiant
received        copy(ies) of the Summons and Complaint, __________________________________________________
________________________________________________________________________________________________
on the                 day of                                   , 20___ _ and served the same on the                    day of
___________________, 20_____ by:

                                   (Affiant must complete the appropriate paragraph)

1.      Delivering and leaving a copy with the Defendant                              at (state address) _________
        __________________________________________________________________________________________
        _________________________________________________________________________________________.
2.      Serving the Defendant                                      by personally delivering and leaving a copy with
        ______________________________, a person of suitable age and discretion residing at the Defendant’s usual
        place of abode located at: (state address)                                                                 .

                                (Use paragraph 3 for service upon agent, completing A or B)

3.      Serving the Defendant                                               by personally delivering and leaving a
        copy at (state address) ________________________________________________________________________
        _________________________________________________________________________________________.

        a.   With                                       as                              , an agent lawfully designated by
             statute to accept service of process;
        b.   With                                      , pursuant to NRS 14.020 as a person of suitable age and discretion
             at the above address, which address is the address of the resident agent as shown on the current certificate of
             designation filed with the Secretary of State.

4.      Personally depositing a copy in a mail box of the United States Post Office, enclosed in a sealed envelope, postage
        prepaid (Check appropriate method):

                                 Ordinary mail
                                 Certified mail, return receipt requested
                                 Registered mail, return receipt requested

        addressed to the Defendant                                                   at Defendant’s last known address which is
        (state address)                                                                                                       .

COMPLETE ONE OF THE FOLLOWING:

(a)     If executed in this state, “I declare under penalty of perjury that the foregoing is true and correct.”

                                                                                 ____________________________________
                                                                                          Signature of person making service

(b)     If executed outside of this state, “I declare under penalty of perjury under the law of the State of Nevada that the
        foregoing is true and correct.”
                                                                               ____________________________________
                                                                                          Signature of person making service


                                                                                                                  026
Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 27 of 28




              EXHIBIT 2
                                                                       027
Case 2:21-cv-00639-JCM-BNW Document 1-3 Filed 04/19/21 Page 28 of 28




                                                                   028
